Vista la moción de la parte apelada por la que solicita la desesti-mación del recurso por los motivos siguientes:
1. Porque la apelación es frívola por haber sido la finca objeto del litigio adjudicada al Federal Land Bank of Baltimore en la ejecución del crédito hipotecario constituido por los demandados apelantes, crédito que ha sido re-conocido como válido, por lo cual cualquiera que fuese la decisión de esta Corte Suprema en nada podría variar la situación creada por tal ejecución.
2. Porque la única cuestión fundamental de derecho promovida por los apelantes es la relativa a la aplicabilidad de la máxima m pari delioto potior est conditio defendentis, cuestión que fue ya resuelta por esta Corte Suprema en contra de los apelantes en Saavedra v. Saavedra, 46 D.P.R. 232.
3. Porque las únicas cuestiones que pudieran promoverse tendrían que dirigirse a atacar la apreciación de la prueba hecha por la corte inferior.
Por cuanto, al estudiar las conclusiones de liecho establecidas por la corte sentenciadora encontramos que dichas conclusiones están am-pliamente justificadas por la evidencia, sin que del récord del caso *971aparezca que la corte sentenciadora haya actuado bajo la influencia de la pasión o del prejuicio o haya sido parcial en su fallo.
PoR cuanto, la devolución del certificado de acciones y del .re-manente que quedó en poder del demandado apelante es consecuencia lógica e inevitable de la declaración de validez y eficacia del convenio por el cual el demandado apelante se comprometió a devolver la finca al demandante tan pronto como se hubiese realizado el préstamo con el Federal Land Bank, declaración hecha por la corte sentenciadora de acuerdo con lo resuelto por esta Corte Suprema en Saavedra v. Saavedra, 46 D.P.R. 232.
Pok lo TANTO, se declara con lugar la moción de la parte ape-lada y se desestima el recurso por ser frívolo y académico.
El Juez Asociado Sr. Oórdova Dávila uo intervino.